PER CURIAM.
We affirm the trial court’s order denying appellant’s motion to correct illegal sentence. Appellant claimed that his prior offenses for which the court withheld adjudication of guilt and placed him on probation do not qualify as predicate offenses for habitual felony offender (HFO) sentencing. Appellant is wrong. At the time appellant committed the offense for which he received the HFO sentence, the relevant section of the HFO statute provided: “For the purposes of this section, the placing of a person on probation or community control without an adjudication of guilt shall be treated as a prior conviction.” § 775.084(2), Fla. Stat. (2000); see also ch. 99-188, § 3, Laws of Fla. (effective July 1, 1999).

Affirmed.

DAMOORGIAN, CIKLIN and LEVINE, JJ., concur.